DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1-14 and 29-31 in the reply filed on 3/28/2022 is acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection element.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 29-34, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ness et al. (US 8,730,479).

Regarding claim 1 Ness et al. discloses a system for detecting one or more characteristics of single partitions in a flowing series of partitions, wherein the partitions comprise a first fluid and are dispersed in a second fluid, comprising (i) a conduit configured to flow the partitions within the conduit in single file, wherein the conduit comprises an interrogation region; (See Ness Fig. 10C wherein a conduit 76 is provided to flow partitions single file and comprises an interrogation region, i.e. wherein light 364 strikes, and one or more characteristics of the partitions is detected.)

 (ii) at least one excitation source for supplying electromagnetic radiation at a first wavelength or range of wavelengths to excite a first component, if present, within a partition in the interrogation region of the conduit, (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein an excitation source supplies electromagnetic radiation and a first wavelength to excite a dye in a partition and emit a second wavelength.)
 
 (iii) a first detection element for detecting electromagnetic radiation at a second wavelength or range of wavelengths emitted by the first component, if present, in response to the electromagnetic radiation from the at least one excitation sources; (See Ness Figs. 7 and 14 and Ness Col. 7 Lines 1-10 wherein a detection element detects EM radiation at a second wavelength which is emitted from the first component.)

wherein the interrogation region comprises a wall wherein the transmittance of electromagnetic radiation in the first wavelength or range of wavelengths is the same or substantially the same around the circumference of the interrogation region., and wherein the transmittance of electromagnetic radiation in the second wavelength or range of wavelengths is the same or substantially the same around the circumference of the interrogation region. (See Ness Fig. 10C wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.

 Regarding claim 2 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the wall of the interrogation region transmits at least 20% of the first and second wavelength or range of wavelengths.  (See Ness Figs.9 and 13-15 wherein the light in the first and second wavelengths is transmitted though the channel walls at a high level, i.e. greater than 20% transmittance.)

 Regarding claim 3 Ness et al. discloses all the claim limitations as set forth above as well as the device comprising a second excitation source that emits electromagnetic radiation at a third wavelength or range of wavelengths causing a second component of a partition, if present, to emit electromagnetic radiation at a fourth wavelength or range or wavelengths, wherein the interrogation region comprises a wall having the same or substantially the same transmittance for the third wavelength or range of wavelengths around the circumference of the interrogation region, and having the same or substantially the same transmittance for the fourth wavelength or range of wavelengths around the circumference of the interrogation region.  (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein there is a second excitation source that emits a third wavelength and excites a second dye in partitions to produce a fourth wavelength and wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.)

 Regarding claim 4 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the first and second excitation sources and the detection element are situated less than 10 degrees away from a plane normal to the direction of flow of the partitions through the interrogation region.  (See Ness Fig. 14 wherein the first and second excitation sources 562 and detection element 568 include surfaces which are in a plane, i.e. less than 10 degrees away, normal to the direction of flow through the interrogation region as shown by the arrow.)


 Regarding claim 5 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the interrogation region is a tube.  (See Ness Col. 17 Lines 17-23 wherein the interrogation region is a tube.)

 Regarding claim 7 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the detection element comprises a silicon photomultiplier or photomultiplier tube. (See Ness Col. 7 Lines 1-10 wherein the detection element comprises photomultiplier tubes.)


 Regarding claim 8 Ness et al. discloses all the claim limitations as set forth above as well as the device that is configured so that when a first partition is passing through the interrogation region, not more than 10% of the electromagnetic radiation incident on the detection element due to one or more components in a partition is from one or more partitions other than the first partition.   (See Ness Fig. 10C wherein a detection element 370 is configured such that when a first partition passes through interrogation region no more than 10% of the signal reaching the detection element is from another partition. As shown in the fig. the light only interacts with a single partition at a time and as such the light reaching the detector is ~100% from the first partition and ~0% from other partitions.)


.  Regarding claim 9 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the interrogation region has a cross- sectional area in a plane substantially normal to the direction of flow not greater than 90% of the average spherical cross-sectional area of the partitions. It is noted that such limitations are directed to intended uses and materials worked on, i.e. partitions and the created size thereof, which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.


 Regarding claim 10 Ness et al. discloses all the claim limitations as set forth above as well as the device the system comprises an optical restriction configured and positioned between the interrogation region and the detection element so that the amount of the electromagnetic radiation incident on the detection element is reduced to less than 10% of the electromagnetic radiation that would be incident on the detection element in the absence of the optical restriction.  (See Ness Fig. 10C wherein a detection element 370 is configured such that when a first partition passes through interrogation region no more than 10% of the signal reaching the detection element is from another partition. As shown in the fig. the light only interacts with a single partition at a time and as such the light reaching the detector is ~100% from the first partition and ~0% from other partitions.)

Regarding claim 29 Ness et al. discloses a system for detecting one or more characteristics of single partitions in a flowing series of partitions, wherein the partitions comprise a first fluid and are dispersed in a second fluid, comprising (i) a conduit configured to flow the partitions within the conduit in single file, wherein the conduit comprises an interrogation region; (See Ness Fig. 10C wherein a conduit 76 is provided to flow partitions single file and comprises an interrogation region, i.e. wherein light 364 strikes, and one or more characteristics of the partitions is detected.)

 (ii) at least one excitation source for supplying electromagnetic radiation at a first wavelength or range of wavelengths to excite a first component, if present, within a partition in the interrogation region of the conduit, (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein an excitation source supplies electromagnetic radiation and a first wavelength to excite a dye in a partition and emit a second wavelength.)
 
 (iii) a first detection element for detecting electromagnetic radiation at a second wavelength or range of wavelengths emitted by the first component, if present, in response to the electromagnetic radiation from the at least one excitation sources; (See Ness Figs. 7 and 14 and Ness Col. 7 Lines 1-10 wherein a detection element detects EM radiation at a second wavelength which is emitted from the first component.)

wherein the interrogation region comprises a wall wherein the transmittance of electromagnetic radiation in the first wavelength or range of wavelengths is the same or substantially the same around the circumference of the interrogation region., and wherein the transmittance of electromagnetic radiation in the second wavelength or range of wavelengths is the same or substantially the same around the circumference of the interrogation region. (See Ness Fig. 10C wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.
Ness et al. discloses that the device comprising a plurality of excitation sources including at least a second excitation source that emits electromagnetic radiation at a third wavelength or range of wavelengths causing a second component of a partition, if present, to emit electromagnetic radiation at a fourth wavelength or range or wavelengths, wherein the interrogation region comprises a wall having the same or substantially the same transmittance for the third wavelength or range of wavelengths around the circumference of the interrogation region, and having the same or substantially the same transmittance for the fourth wavelength or range of wavelengths around the circumference of the interrogation region.  (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein there is a second excitation source that emits a third wavelength and excites a second dye in partitions to produce a fourth wavelength and wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.)
Ness et al. discloses the device wherein the first and second excitation sources and the detection element are situated less than 10 degrees away from a plane normal to the direction of flow of the partitions through the interrogation region.  (See Ness Fig. 14 wherein the first and second excitation sources 562 and detection element 568 include surfaces which are in a plane, i.e. less than 10 degrees away, normal to the direction of flow through the interrogation region as shown by the arrow.)
Regarding claim 30 Ness et al. discloses all the claim limitations as set forth above as well as the device comprising at least 3 excitation sources.  (See Ness Fig. 14 wherein there are three excitation sources 562)
Regarding claim 31 Ness et al. discloses all the claim limitations as set forth above as well as the device comprising a single detection element.  (See Ness Fig. 14 wherein the system comprises a single, i.e. stand alone, detection element 568)

Regarding claim 32 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the detection element comprises a silicon photomultiplier or photomultiplier tube.  (See Ness Col. 7 Lines 1-10 wherein the detection element comprises photomultiplier tubes.)

 Regarding claim 33 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the interrogation region has a cross- sectional area in a plane substantially normal to the direction of flow not greater than 90% of the average spherical cross-sectional area of the partitions. It is noted that such limitations are directed to intended uses and materials worked on, i.e. partitions and the created size thereof, which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.

Regarding claim 34 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising a partitioner fluidly connected to the detector, wherein the partitioner is configured to generate a plurality of partitions of the first fluid in the second fluid, wherein the first fluid is substantially immiscible with the second fluid. -7- DRPWRKS-001 CON5_ResptoRR.docxU.S. Patent Application No.: 17/021,884Patent Response to Restriction RequirementDocket No.: DRPWRKS-OO1.CON5 (See Ness Fig. 1 and Col. 5 Lines 30-65 wherein droplets are generated by some form of partitioner which creates droplets of a first fluid immiscible in the second fluid said partitioned is fluidly connected to the detector as droplets flow to the detector.)

 Regarding claim 39 Ness et al. discloses all the claim limitations as set forth above as well as the device the system comprises an optical restriction configured and positioned between the interrogation region and the detection element so that the amount of the electromagnetic radiation incident on the detection element is reduced to less than 10% of the electromagnetic radiation that would be incident on the detection element in the absence of the optical restriction.  (See Ness Fig. 10C wherein a detection element 370 is configured such that when a first partition passes through interrogation region no more than 10% of the signal reaching the detection element is from another partition. As shown in the fig. the light only interacts with a single partition at a time and as such the light reaching the detector is ~100% from the first partition and ~0% from other partitions.)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 11, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 8,730,479) as applied to claims above.

 Regarding claim 2 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the wall of the interrogation region transmits at least 20% of the first and second wavelength or range of wavelengths.  (See Ness Figs.9 and 13-15 wherein the light in the first and second wavelengths is transmitted though the channel walls at a high level, i.e. greater than 20% transmittance.)
	Furthermore assuming arguendo with respect to such a feature it is noted that one of ordinary skill in the art at the time of filling would recognize that the channel of Ness is specifically required to transmit the first and second wavelengths and would have been motivated to chose a channel which transmits such wavelengths to the greatest extent possible, i.e. greater than 20%, in order to obtain the most clear and bright optical signals to allow detection of materials in the device.  Thus utilizing a channel having a transmittance of greater than 20% for first and second wavelengths would have been obvious to one of ordinary skill in the art at the time of invention in order to optimize the clarity and level of optical signals.

Regarding claim 11 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising a partitioner fluidly connected to the detector, wherein the partitioner is configured to generate a plurality of partitions of the first fluid in the second fluid, wherein the first fluid is substantially immiscible with the second fluid. (See Ness Fig. 1 and Col. 5 Lines 30-65 wherein droplets are generated by some form of partitioner which creates droplets of a first fluid immiscible in the second fluid said partitioned is fluidly connected to the detector as droplets flow to the detector.)

Modified Ness discloses all the claim limitations as set forth above and wherein the partitioner is configured to produce partitions of an average volume but does not specifically disclose the volume being 0.05-50 nL.
Such a modification would have required a mere change in size of the device which would have been obvious to one of ordinary skill in the art at the time of filing because A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

 Regarding claim 35 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising a partitioner fluidly connected to the detector, wherein the partitioner is configured to generate a plurality of partitions of the first fluid in the second fluid, wherein the first fluid is substantially immiscible with the second fluid. (See Ness Fig. 1 and Col. 5 Lines 30-65 wherein droplets are generated by some form of partitioner which creates droplets of a first fluid immiscible in the second fluid said partitioned is fluidly connected to the detector as droplets flow to the detector.)

Modified Ness discloses all the claim limitations as set forth above and wherein the partitioner is configured to produce partitions of an average volume but does not specifically disclose the volume being 0.05-50 nL.
Such a modification would have required a mere change in size of the device which would have been obvious to one of ordinary skill in the art at the time of filing because A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).



 
 

Claims 6 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 8,730,479) as applied to claims above, and further in view of Li (US 2008/0070311).

Regarding claim 6 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising an excitation source to provide electromagnetic radiation to the interrogation regions. (See Ness Fig. 10C wherein an excitation source 362 to provide electromagnetic radiation, i.e. light, to the interrogation region.) Ness et al. does not specifically disclose wherein the system is configured to provide lock-in amplification. 

Li et al. discloses a device for detecting fluid droplets of a sample and wherein a detector utilizes lock-in amplification to maximize signal to noise ratio. (See Li Abstract and [0090])

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize lock-in amplification in the detector of Ness as described by Li because such a lock-in amplification is known in the art of sample detection and such a detection scheme allows a maximization of signal to noise ratio as would be desirable in the device/method of Ness.

Regarding claim 38 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising an excitation source to provide electromagnetic radiation to the interrogation regions. (See Ness Fig. 10C wherein an excitation source 362 to provide electromagnetic radiation, i.e. light, to the interrogation region.) Ness et al. does not specifically disclose wherein the system is configured to provide lock-in amplification. 

Li et al. discloses a device for detecting fluid droplets of a sample and wherein a detector utilizes lock-in amplification to maximize signal to noise ratio. (See Li Abstract and [0090])

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize lock-in amplification in the detector of Ness as described by Li because such a lock-in amplification is known in the art of sample detection and such a detection scheme allows a maximization of signal to noise ratio as would be desirable in the device/method of Ness.


Claims 13  and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 8,730,479) as applied to claims above, and further in view of Ness et al. (US 2017/0144116) herein referred to as Ness ‘116)

Regarding claim 13 Ness et al. discloses the device being utilized to perform PCR and amplification but does not specifically disclose a reactor fluidly connected and upstream of the detector.

Ness ‘116 discloses a device for performing detection of fluid partitions in emulsions further comprising a reactor for initiating or modulating a reaction in the partitions, fluidly connected to the detector and upstream from a detector. (See Ness ‘116 Abstract and Figs. 1 and 12-13 wherein reactors such as 916 and 952 are provided in fluid connection to droplet detections and upstream thereof.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a reactor fluidly connected and upstream of a detector as described by Ness ‘116 in the device of Ness because such a reactor fulfills the need for a device to perform PCR as specifically espoused by Ness and such a reactor allows one to perform PCR in an automated fashion as would be desirable in Ness.

Regarding claim 40 Ness et al. discloses the device being utilized to perform PCR and amplification but does not specifically disclose a reactor fluidly connected and upstream of the detector.

Ness ‘116 discloses a device for performing detection of fluid partitions in emulsions further comprising a reactor for initiating or modulating a reaction in the partitions, fluidly connected to the detector and upstream from a detector. (See Ness ‘116 Abstract and Figs. 1 and 12-13 wherein reactors such as 916 and 952 are provided in fluid connection to droplet detections and upstream thereof.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a reactor fluidly connected and upstream of a detector as described by Ness ‘116 in the device of Ness because such a reactor fulfills the need for a device to perform PCR as specifically espoused by Ness and such a reactor allows one to perform PCR in an automated fashion as would be desirable in Ness.


Claims 14  and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 8,730,479) as applied to claims above, and further in view of Ness et al. (US 2012/0190033) herein referred to as Ness ‘033)

Regarding claim 14 Ness et al. discloses all the claim limitations as set forth above but does not describe a specific intake system to place materials into the system.

Ness ‘033 discloses a system for creating and detecting partitions of a first fluid in an immiscible second fluid comprising an intake system, wherein the intake system can be in a first configuration in which it is fluidly connected to a sample in a sample container, wherein the sample comprises the first fluid, or in a second configuration in which it is fluidly connected to a detector, but not both at the same time. (See Ness ‘033 Fig. 2 wherein an intake system 136 is in fluid communication with a sample container 86 having the first fluid 84 when in a first configuration, i.e. valve 102 position, and in fluid communication with a detector 94 in a second configuration, i.e. valve 102 other position.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide an intake system with switchable positions as described by Ness ‘033 in the device of Ness et al. because such an intake system allows introduction of multiple sample materials into a detection device as would be desirable in the device of Ness et al.


Regarding claim 37 Ness et al. discloses all the claim limitations as set forth above but does not describe a specific intake system to place materials into the system.

Ness ‘033 discloses a system for creating and detecting partitions of a first fluid in an immiscible second fluid comprising an intake system, wherein the intake system can be in a first configuration in which it is fluidly connected to a sample in a sample container, wherein the sample comprises the first fluid, or in a second configuration in which it is fluidly connected to a detector, but not both at the same time. (See Ness ‘033 Fig. 2 wherein an intake system 136 is in fluid communication with a sample container 86 having the first fluid 84 when in a first configuration, i.e. valve 102 position, and in fluid communication with a detector 94 in a second configuration, i.e. valve 102 other position.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide an intake system with switchable positions as described by Ness ‘033 in the device of Ness et al. because such an intake system allows introduction of multiple sample materials into a detection device as would be desirable in the device of Ness et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-6, 8-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 and 11-12 of copending Application No. 17021876 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17021876 include all the limitations of claims 1-2, 5-6, 8-12, and 14 and are generally more specific.
In regards to the transmittance of wavelengths being greater than 20%  is noted that one of ordinary skill in the art at the time of filling would recognize that the channel of the prior art is specifically required to transmit the first and second wavelengths and would have been motivated to choose a channel which transmits such wavelengths to the greatest extent possible, i.e. greater than 20%, in order to obtain the most clear and bright optical signals to allow detection of materials in the device.  Thus utilizing a channel having a transmittance of greater than 20% for first and second wavelengths would have been obvious to one of ordinary skill in the art at the time of invention in order to optimize the clarity and level of optical signals.
Regarding the interrogation region being a tube it is noted that such a modification would have required a mere change in shape of the region which would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3-4, 7, and 29-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-12  of copending Application No. copending Application No. 17021876 in view of Ness et al. (US 8,730,479). 
This is a provisional nonstatutory double patenting rejection.

Regarding claims 3-4 and 7 copending Application No. 17021876 discloses all the limitations therein and is generally more specific but does not disclose the specific utilization of a plurality of excitation sources and PMT detectors.


Ness et al. discloses a detection system for detecting elements in partitions wherein a detection device as the device comprising both a first excitation source as well as a second excitation source that emits electromagnetic radiation at a third wavelength or range of wavelengths causing a second component of a partition, if present, to emit electromagnetic radiation at a fourth wavelength or range or wavelengths, wherein the interrogation region comprises a wall having the same or substantially the same transmittance for the third wavelength or range of wavelengths around the circumference of the interrogation region, and having the same or substantially the same transmittance for the fourth wavelength or range of wavelengths around the circumference of the interrogation region.  (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein there is a second excitation source that emits a third wavelength and excites a second dye in partitions to produce a fourth wavelength and wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.)
The first and second excitation sources and the detection element are situated less than 10 degrees away from a plane normal to the direction of flow of the partitions through the interrogation region.  (See Ness Fig. 14 wherein the first and second excitation sources 562 and detection element 568 include surfaces which are in a plane, i.e. less than 10 degrees away, normal to the direction of flow through the interrogation region as shown by the arrow.)
Also Ness discloses wherein the detection element comprises a silicon photomultiplier or photomultiplier tube. (See Ness Col. 7 Lines 1-10 wherein the detection element comprises photomultiplier tubes.)

It would have been obvious to one of ordinary skill in the art to utilize a specific arrangement of multiple excitation sources and PMT detectors as described by Ness et al. in the device of copending Application No. 17021876 because such detection sources and elements are known to allow the accurate detection of multiple partitions flowing in a conduit as would be desirable in the device of copending Application No. 17021876.


Regarding claims 29-39 copending Application No. 17021876 discloses all the limitations therein and is generally more specific but does not disclose the specific utilization of a plurality of excitation sources and PMT detectors.

Ness et al. discloses a detection system for detecting elements in partitions wherein a detection device as the device comprising both a first excitation source as well as a second excitation source that emits electromagnetic radiation at a third wavelength or range of wavelengths causing a second component of a partition, if present, to emit electromagnetic radiation at a fourth wavelength or range or wavelengths, wherein the interrogation region comprises a wall having the same or substantially the same transmittance for the third wavelength or range of wavelengths around the circumference of the interrogation region, and having the same or substantially the same transmittance for the fourth wavelength or range of wavelengths around the circumference of the interrogation region.  (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein there is a second excitation source that emits a third wavelength and excites a second dye in partitions to produce a fourth wavelength and wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.)
The first and second excitation sources and the detection element are situated less than 10 degrees away from a plane normal to the direction of flow of the partitions through the interrogation region.  (See Ness Fig. 14 wherein the first and second excitation sources 562 and detection element 568 include surfaces which are in a plane, i.e. less than 10 degrees away, normal to the direction of flow through the interrogation region as shown by the arrow.)
Also Ness discloses wherein the detection element comprises a silicon photomultiplier or photomultiplier tube. (See Ness Col. 7 Lines 1-10 wherein the detection element comprises photomultiplier tubes.)

It would have been obvious to one of ordinary skill in the art to utilize a specific arrangement of multiple excitation sources and PMT detectors as described by Ness et al. in the device of copending Application No. 17021876 because such detection sources and elements are known to allow the accurate detection of multiple partitions flowing in a conduit as would be desirable in the device of copending Application No. 17021876.



Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-12 copending Application No. 17021876 in view of Ness et al. (US 2017/0144116).

Regarding claims 13 Ness ‘116 discloses a device for performing detection of fluid partitions in emulsions further comprising a reactor for initiating or modulating a reaction in the partitions, fluidly connected to the detector and upstream from a detector. (See Ness ‘116 Abstract and Figs. 1 and 12-13 wherein reactors such as 916 and 952 are provided in fluid connection to droplet detections and upstream thereof.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a reactor fluidly connected and upstream of a detector as described by Ness ‘116 in the device of copending Application No. 17021876 because such a reactor allows one to generate detectable partitions and perform PCR in an automated fashion as would be desirable in copending Application No. 17021876.

Claim 40 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-12 copending Application No. 17021876 in view of Ness et al. (US 8,730,479) as applied above and Ness et al. (US 2017/0144116).

Regarding claims 40 Ness ‘116 discloses a device for performing detection of fluid partitions in emulsions further comprising a reactor for initiating or modulating a reaction in the partitions, fluidly connected to the detector and upstream from a detector. (See Ness ‘116 Abstract and Figs. 1 and 12-13 wherein reactors such as 916 and 952 are provided in fluid connection to droplet detections and upstream thereof.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a reactor fluidly connected and upstream of a detector as described by Ness ‘116 in the device of copending Application No. 17021876 because such a reactor allows one to generate detectable partitions and perform PCR in an automated fashion as would be desirable in copending Application No. 17021876.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799